Exhibit 10.1

Liquidmetal Technologies, Inc.

25800 Commercentre Drive, Suite 100

Lake Forest, California  92630

November 13, 2006

Mr. James Kang

Hyundai Hyperiod

Youngsan-Gu, Hannam-Dong

Seoul, Korea

Re:  Amendment of Stock Option Agreements and Consulting Agreement

This letter agreement sets forth the terms upon which Liquidmetal Technologies,
Inc. (the “Company”) has agreed to amend certain stock option agreements and the
consulting agreement dated October 20, 2006 (the “Consulting Agreement”) between
you and the Company.

Effective as of the date of this letter and notwithstanding the termination of
your employment with the Company, the Company has agreed that those options
previously granted to you under the Company’s various option plans (the “Plans”)
will continue to be exercisable by you as if you had been employed by the
Company on an uninterrupted basis at all times so long as you continue to be
engaged by the Company as a consultant or an employee.  Specifically, the
following stock options shall be subject to the extension.

Plan

 

Date of 
Grant

 

Grant Type

 

Exercise
Price

 

No. Of
Remaining
Options 
Extended

 

1996 LT Incentive Plan

 

4/8/1998

 

Incentive

 

$

2.325

 

43,010

 

Non-Qualified

 

4/8/1998

 

Non-Qualified

 

$

2.325

 

253,764

 

1996 LT Incentive Plan

 

5/21/2001

 

Non-Qualified

 

$

6.200

 

2,532,359

 

1996 LT Incentive Plan

 

5/21/2001

 

Incentive

 

$

6.200

 

48,387

 

 

Notwithstanding the foregoing, the options for which you will have an extended
exercise period as set forth above, shall in all other respects continue to be
subject to the terms and conditions of the Plans and the applicable stock option
agreements (including conditions and restrictions on exercise, vesting,
termination and expiration of grant).

Also effective as of the date of this letter, the Consulting Agreement shall be
amended whereby “Section 5. Termination; paragraph (a) Death” shall be stricken
in its entirety and replaced with the following:


--------------------------------------------------------------------------------




5.              Termination; (a) Death:  In the event of Consultant’s death, the
Consultant’s estate shall be entitled to receive the consulting fees that the
Consultant would otherwise be entitled to receive under this Agreement on an
uninterrupted basis up through December 31, 2009, the termination date of this
Agreement.

If you are in agreement with the terms, conditions, and restrictions of this
letter agreement, please sign below to indicate your assent.  Upon your
signature, this letter agreement shall be deemed to be an amendment to the
above-referenced stock options agreements.

 

Sincerely

 

 

 

 

 

/s/ Larry Buffington

 

 

Larry Buffington, President and CEO

 

 

Acknowledged and Agreed as of

the 13th day of November, 2006

 

Signature:

/s/ James Kang

 

 

James Kang, individually

 

2


--------------------------------------------------------------------------------